The plaintiff has undertaken to appeal from a judgment entered June 5, 1928. The record for the appeal bears an endorsement indicating that it was filed in the District Court July 31, 1928. It was not filed in the Supreme Court until July 26, 1929. This delay, alone, would probably be sufficient ground for a dismissal of the appeal. See Samuelson v. Tribune Pub. Co., (Wyo.)287 P. 83. *Page 68 
The record contains only one certificate of the clerk of the District Court. That certificate is quite similar to the one held to be insufficient to authenticate the record in The W.H. Holliday Co. v. Bundy, decided this day.
An additional defect in the instant case is that the clerk's certificate was not made until June 24, 1929, long after the time for preparing and filing the record on appeal had expired. It is therefore evident that if we could overlook the delay in filing the record in this court and defects in the certification of the record, we would have to dismiss the appeal for want of jurisdiction because the record for the appeal was not perfected within the seventy-day period which was not extended or enlarged. C.S. 1920, Sec. 6404; Hahn v. Citizens State Bank, 25 Wyo. 467,484, 171 P. 889, 894; Kendrick v. Healey, 26 Wyo. 261, 269,183 P. 37, 40.
Appeal Dismissed.